Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 1 of 9
Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 2 of 9
Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 3 of 9
Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 4 of 9
Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 5 of 9
Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 6 of 9
Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 7 of 9
Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 8 of 9
Case 19-56846-jrs   Doc 224   Filed 01/04/21 Entered 01/04/21 21:13:54   Desc Main
                              Document     Page 9 of 9
